                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


FREDDIE WILLIAMS,

                        Plaintiff,

vs.                                           Case No. 19-2035-SAC

KAY THOMPSON,

                        Defendant.


                                  O R D E R

      This pro se action was originally filed in state court and

has been removed to this court.         The case is now before the court

upon defendant’s motion to dismiss for failure to state a claim

(Doc. No. 6) and other pending motions.

I. The complaint

        The court construes plaintiff’s complaint as an action under

42 U.S.C. § 1983.1          Plaintiff appears to be an inmate at the

Wyandotte County Adult Detention Center (WCADC). Doc. No. 4-1 at

p. 6.     He alleges that defendant has deprived him of medical

treatment    and   denied   the   release   of   medical    records   to   his

attorney.2     Plaintiff alleges that defendant Kay Thompson is a




1 Plaintiff’s complaint is titled “1983 Intentional Civil Tort Complaint.” Doc.
No. 4-1, p. 1.
2 Plaintiff also alleges that defendant lied on a document and violated the

“Business Rule of Business” or “Best Evidence” rules. These allegations do not
appear to be a violation of the Constitution or federal law that might justify
a remedy under § 1983.

                                      1
registered nurse and the “boss” of Correct Care Solutions, the

health provider at the WCADC.

      More specifically, plaintiff alleges that:

      On July 16, 2018, [plaintiff] wrote an Inmate Commun-
      ications Form to [defendant] with a Legal Letter from
      [plaintiff’s] Legal Rep stating he was waiting on
      Medical Records from KU Hospital Information Department.
      She said “No.”

      Id. at p. 2.

      In 2016; [Correct Care Solutions] stated [plaintiff]
      neither [had] a diagnosis for seizure nor prescription
      for seizures medication.

      Id.

      [Plaintiff] has suffered from canker sores and a rash he
      gets every few months that is never treated. The issue
      is addressed by CCS medical staff but told to [plaintiff]
      by CCS per policy they cannot treat canker sores.

      Id. at p. 3.

Plaintiff also alleges that “Respondent” has denied plaintiff

treatment for seizures for several years.        Id. at p. 4.   He further

alleges that canker sores and the rash on his right hip is small

but   discomforting   especially   over   long   periods   of   not   being

treated.    Id.

II. Pro se standards

      “A pro se litigant's pleadings are to be construed liberally

and held to a less stringent standard than formal pleadings drafted

by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

A pro se litigant, however, is not relieved from following the

same rules of procedure as any other litigant. See Green v.

                                   2
Dorrell, 969 F.2d 915, 917 (10th Cir. 1992).         A district court

should not “assume the role of advocate for the pro se litigant.”

Hall, supra. Nor is the court to “supply additional factual

allegations to round out a plaintiff's complaint.”         Whitney v.

State of New Mexico, 113 F.3d 1170, 1173–74 (10th Cir. 1997).

III. Rule 12(b)(6) standards

     When deciding whether plaintiff’s complaint “fails to state

a claim upon which relief may be granted” under Rule 12(b)(6), the

court must determine whether the complaint contains “sufficient

factual matter, accepted as true, to ‘state a claim for relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009)(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).   A complaint will not “suffice if it tenders ‘naked

assertion[s]’   devoid   of   ‘further   factual   enhancement.’”   Id.

(quoting Twombly, 550 U.S. at 557).

     The plausibility standard is not akin to a “probability
     requirement,” but it asks for more than a sheer
     possibility that a defendant has acted unlawfully.
     Where a complaint pleads facts that are “merely
     consistent with” a defendant’s liability, it “stops
     short of the line between possibility and plausibility
     of ‘entitlement to relief.’”

Id. (quoting Twombly, 550 U.S. at 557).      A plausibility analysis

is a context-specific task depending on a host of considerations,

including judicial experience, common sense and the strength of

competing explanations for the defendant's conduct.        See id. at

679; Twombly, 550 U.S. at 567.

                                   3
     The   court   will   not   accept    broad    allegations   which    lack

sufficient detail to give fair notice of what plaintiff’s claims

are. Section 1983 plaintiffs must “make clear exactly who is

alleged to have done what to whom, to provide each individual with

fair notice as to the basis of the claims against him or her, as

distinguished from collective allegations against the state.”

Robbins v. Oklahoma ex rel. Dep’t of Human Servs., 519 F.3d 1242,

1250 (10th Cir. 2008). This can be particularly important in

prisoner litigation. Gee v. Pacheco, 627 F.3d 1178, 1185 (10th Cir.

2010)(“A prisoner claim will often not be plausible unless it

recites facts that might well be unnecessary in other contexts.”).

     At this point, the court’s role is not to weigh potential

evidence the parties might present at trial but to assess whether

the complaint alone is legally sufficient to state a claim for

relief.    See MacArthur v. San Juan County, 309 F.3d 1216, 1221

(10th Cir. 2002)(quotation omitted).        An exception to this rule is

that the court may consider documents referred to in the complaint

that are central to the plaintiff’s claim.           Id.

     Typically,    dismissals     under     Rule    12(b)(6)     follow    the

arguments made in a motion to dismiss.        But, the court may dismiss

on the basis of its own arguments when it is patently obvious that

plaintiff could not prevail on the facts alleged and allowing an

opportunity to amend the complaint would be futile.              See Whitney

v. State of New Mexico, 113 F.3d 1170, 1172 (10th Cir. 1997); Hall,

                                     4
935 F.2d at 1109-10.      In this order, the court relies on arguments

made by defendants and arguments raised by the court.3

IV. The complaint fails to state a claim

      Under 42 U.S.C. § 1983, a person acting under color of state

law is liable if he “subjects, or causes to be subjected, any

citizen of the United States ... to the deprivation of any rights,

privileges,    or    immunities    secured    by   the    Constitution     and

[federal] laws.” “The statute is not itself a source of substantive

rights, but a method for vindicating federal rights elsewhere

conferred.”     Margheim v. Buljko, 855 F.3d 1077, 1084 (10th Cir.

2017)(interior quotation omitted).         Negligence is not a basis for

liability under § 1983; liability must be predicated upon a

deliberate deprivation of constitutional rights.            Darr v. Town of

Telluride, Colo., 495 F.3d 1243, 1257 (10th Cir. 2007).                    The

limitations period for § 1983 actions arising in Kansas is two

years. Jacobs v. Lyon County Detention Center, 371 Fed.Appx. 910,

912 (10th Cir. 3/31/2010)(drawing the period from the personal

injury statute of limitations in Kansas in accordance with Wilson

v. Garcia, 471 U.S. 261, 269 (1985)); Brown v. U.S.D. 501, 465

F.3d 1184, 1188 (10th Cir. 2006)(same).




3 The court rejects defendant Thompson’s exhaustion of administrative remedies
argument because it requires additional information which is not present in the
record the court is limited to reviewing upon defendant’s motion. See Lax v.
Corizon Medical Staff, 2019 WL 1223312 *1-2 (10th Cir. 3/15/2019)(inmates are
not required to plead exhaustion of administrative remedies).

                                      5
     Plaintiff’s claims appear to concern a denial of medical

records and a denial of medical care.         As for the alleged denial

of medical records, plaintiff does not allege facts or law which

support a constitutional right of access to medical records.              Many

courts have rejected such a claim.       See Gotkin v. Miller, 514 F.2d

125, 128 (2nd Cir. 1975); Veenstra v. Idaho State Bd. of Correction,

2017 WL 4820353 *6-8 (D.Idaho 10/24/2017); Martikean v. U.S., 2012

WL 1986919 *4 (N.D.Tex. 4/6/2012); Dunn v. Corrections Corp. of

America, 2010 WL 2817264 *3 (S.D.Ga. 6/15/2010); Osborne v. City

of Marietta, 2009 WL 10690033 *3 (N.D.Ga. 4/10/2009); Love v.

Growse, 2008 WL 4534091 *2 (E.D.Ky. 10/3/2008); Ramirez v. Delcore,

2007 WL 2142293 *7 (S.D.Tex. 7/25/2007); Simmons v. Kayria, 2007

WL 2937013 *2 (C.D.Ill. 8/21/2007); Collins v. Khoury, 2002 WL

1941150 *1 (N.D.Cal. 2002).         Nor does plaintiff allege that a

federal statutory right has been violated.

     As to the alleged denial of medical care, plaintiff has failed

to state facts describing what defendant Thompson did to deny

plaintiff   medical   care.   Individual      liability    for    a   §   1983

violation    requires    personal       involvement   in    the       alleged

constitutional violation.     Schneider v. City of Grand Junction

Police Dept., 717 F.3d 760, 768 (10th Cir. 2013). Plaintiff alleges

that defendant Thompson is a boss or a supervisor for CCS, the

health services provider for WCADC.       But, he does not allege facts



                                    6
plausibly showing that she personally participated in or caused

the denial of plaintiff’s medical care.

     In   addition,   plaintiff   fails   to    allege   facts   showing   a

deliberate or reckless denial of medical care causing an excessive

risk to plaintiff’s health and safety.         The Tenth Circuit reviewed

the requirements for an Eighth Amendment violation in Jensen v.

Garden, 752 Fed.Appx. 620, 624 (10th Cir. 2018):

     A prison official’s deliberate indifference to an
     inmate’s serious medical needs violates the Eighth
     Amendment. See Estelle v. Gamble, 429 U.S. 97, 104, 97
     S.Ct.   285,   50   L.Ed.2d   251   (1976).   Deliberate
     indifference includes both an objective and a subjective
     component. The objective component is satisfied if the
     deprivation is “sufficiently serious.” Farmer v.
     Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970, 128 L.Ed.2d
     811 (1994) (quoting Wilson v. Seiter, 501 U.S. 294, 298,
     111 S.Ct. 2321, 115 L.Ed.2d 271 (1991)). “[A] medical
     need is sufficiently serious ‘if it is one that has been
     diagnosed by a physician as mandating treatment or one
     that is so obvious that even a lay person would easily
     recognize the necessity for a doctor’s attention.’” Hunt
     v. Uphoff, 199 F.3d 1220, 1224 (10th Cir. 1999) (quoting
     Ramos v. Lamm, 639 F.2d 559, 575 (10th Cir. 1980)). The
     subjective component is satisfied if a prison official
     “knows of and disregards an excessive risk to inmate
     health or safety.” Farmer, 511 U.S. at 837, 114 S.Ct.
     1970. The subjective component is not satisfied where
     the plaintiff simply complains of an “inadvertent
     failure    to   provide    adequate   care,    negligent
     misdiagnosis, or ... difference of opinion with medical
     personnel regarding diagnosis or treatment.” Clemmons v.
     Bohannon, 956 F.2d 1523, 1529 (10th Cir. 1992); see also
     Self v. Crum, 439 F.3d 1227, 1232 (10th Cir. 2006)
     (noting that, “absent an extraordinary degree of
     neglect,” the subjective component is not satisfied
     where a doctor exercises his or her “considered medical
     judgment”).




                                   7
The complaint alleges that plaintiff suffered from canker sores,

a reoccurring rash and seizures.               But, the complaint does not

allege   facts    showing      that    these    were     serious   afflictions

necessitating a doctor’s attention or that defendant Thompson knew

of and disregarded an excessive risk to plaintiff’s health by

denying treatment.

V. Other pending motions

     A. Motions for appointment of counsel

     Plaintiff has filed two motions for appointment of counsel.

Doc. Nos. 9 and 11.       In deciding whether to appoint counsel, the

district court should consider “the merits of the prisoner’s

claims, the nature and complexity of the factual and legal issues,

and the prisoner’s ability to investigate the facts and present

his claims.”      Hill v. SmithKline Beecham Corp., 393 F.3d 1111,

1115 (10th Cir. 2004).         “It is not enough ‘that having counsel

appointed would have assisted [the prisoner] in presenting his

strongest possible case, [as] the same could be said in any case.’”

Steffey v. Orman, 461 F.3d 1218, 1223 (10th Cir. 2006)(quoting

Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)).                  Here,

the court understands that plaintiff may face some obstacles in

presenting the facts and law concerning his case.              But, this is a

relatively    simple    case   and    the   court   is   not   convinced   that

appointment      of    counsel    is    warranted.          Considering     the

circumstances, including that presently the complaint does not

                                       8
appear to state a claim, the court shall deny plaintiff’s motion

for appointment of counsel without prejudice to plaintiff renewing

his request if this litigation progresses further.

     One of plaintiff’s motions to appoint counsel (Doc. No. 9)

also asks for a hearing to decide whether plaintiff has exhausted

his administrative remedies.       The question of exhaustion is not

properly before the court at this time. Therefore, the court shall

deny plaintiff’s request for a hearing.

     B. Motion to Stay Discovery

     Defendant has filed a motion to stay discovery.     Doc. No. 12.

Defendant requests a stay until 30 days following the court’s

ruling on defendant’s pending motion to dismiss. Plaintiff opposes

the motion. Upon review, the court shall grant a stay of discovery

until further notice.   The court finds that a stay will limit the

possibility   of   wasteful   or   burdensome   proceedings   while   a

dispositive motion is being decided and that discovery is not

necessary to litigate the dispositive motion.         Therefore, the

motion to stay shall be granted and discovery shall be stayed until

further notice.    See Randle v. Hopson, 2013 WL 120145 *1 (D.Kan.

1/9/2013)(reviewing factors often considered upon a motion to stay

discovery).




                                    9
       C. Motion for leave to proceed in forma pauperis (Doc. No.

18).

       Upon review, plaintiff’s motion for leave to proceed in forma

pauperis is granted.

VI. Conclusion

       For the above-stated reasons, the court shall grant the motion

to dismiss – Doc. No. 6.      Plaintiff is given time until May 3,

2019 to file a complete and proper amended complaint to cure all

the deficiencies discussed in this order.     If plaintiff fails to

do so, this action shall be closed.         Plaintiff’s motions for

appointment of counsel and for a hearing (Doc. Nos. 9 and 11) are

denied without prejudice.     Defendant’s motion to stay discovery

(Doc. No. 12) is granted.    Plaintiff’s motion for leave to proceed

in forma pauperis (Doc. No. 18) is also granted.

       IT IS SO ORDERED.

       Dated this 12th day of April, 2019, at Topeka, Kansas.




                            s/Sam A. Crow __________________________
                            Sam A. Crow, U.S. District Senior Judge




                                  10
